
	
		I
		111th CONGRESS
		1st Session
		H. R. 978
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Altmire (for
			 himself, Mrs. Miller of Michigan,
			 Mr. Cleaver,
			 Mr. Holden,
			 Mr. Massa,
			 Mr. Platts,
			 Ms. Pingree of Maine,
			 Mr. Shuler,
			 Mr. Peterson,
			 Mr. Space,
			 Mr. Ehlers,
			 Mr. McIntyre,
			 Mr. Capuano, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To recognize and clarify the authority of the States to
		  regulate intrastate helicopter medical services pursuant to their authority
		  over public health planning and protection, patient safety and protection,
		  emergency medical services, the quality and coordination of medical care, and
		  the practice of medicine within their jurisdictions.
	
	
		1.Short titleThis Act may be cited as the
			 Helicopter Medical Services Patient
			 Safety, Protection, and Coordination Act.
		2.FindingsCongress finds the following:
			(1)The Federal Aviation Administration is
			 responsible for regulating civil aviation in the United States.
			(2)Each State is responsible for the
			 regulation of public health planning and protection, patient safety and
			 protection, emergency medical services, the quality and coordination of medical
			 care, and the practice of medicine within its jurisdiction.
			(3)Helicopter medical services are an
			 essential component of the health care delivery and emergency medical services
			 system in each State and integral to each State’s management of public health
			 planning and protection, patient safety and protection, emergency medical
			 services, the quality and coordination of medical care, and the practice of
			 medicine within its jurisdiction.
			(4)Existing or future regulation of helicopter
			 medical services by the several States is in the public interest.
			(5)Court rulings and statutory interpretations
			 issued by the Department of Transportation have imposed limitations on the
			 authority of States to regulate helicopter medical services in a manner similar
			 to the regulation of other health care services by the States.
			(6)These rulings and interpretations have
			 concluded that certain State actions related to public health planning and
			 protection, patient safety and protection, emergency medical services, the
			 quality and coordination of medical care, and the practice of medicine and
			 related aspects of helicopter medical services are preempted by Federal law,
			 either pursuant to the preemption provisions of the Airline Deregulation Act of
			 1978 or through the application of the field occupation
			 preemption doctrine.
			(7)The Airline Deregulation Act of 1978 did
			 not contemplate helicopter medical services, and the use of the Act to strike
			 down intrastate health-related regulations overseeing helicopter medical
			 services that would otherwise be permissible with respect to any other segment
			 of the health care industry is not in the public interest.
			(8)At the same time,
			 it is also important to ensure that the Federal Aviation Administration’s
			 plenary and exclusive jurisdiction over matters of aviation safety is not
			 infringed by any State and that State health-related regulation of helicopter
			 medical services is harmonized with Federal regulation of aviation safety.
			(9)Accordingly, there
			 is a need for clarification of existing Federal law so that States may regulate
			 helicopter medical services with respect to public health planning and
			 protection, patient safety and protection, emergency medical services, the
			 quality and coordination of medical care, and the practice of medicine without
			 infringing on the Federal government’s plenary power to regulate aviation
			 safety.
			3.Clarification of State
			 authority over intrastate helicopter medical services
			(a)In
			 generalChapter 401 of title
			 49, United States Code, is amended by adding at the end the following:
				
					40130.Clarification
				of State authority over intrastate helicopter medical services
						(a)Clarification of
				State authorityNothing in
				this subtitle shall prohibit a State from regulating helicopter medical
				services provided between locations within such State (or helicopter medical
				services provided between locations in more than one State if undertaken
				pursuant to an agreement between or among such States) in the manner described
				in subsection (b), (c), or (d).
						(b)State authority
				over medical servicesA State may regulate helicopter medical
				services with respect to the following:
							(1)The medical qualifications and medical
				training of helicopter medical personnel, except that a State shall not impose
				new or additional requirements on a pilot.
							(2)The obligation of providers of helicopter
				medical services to comply with the health planning, patient safety, and
				medical service requirements of a State, including—
								(A)coordination between emergency medical
				services providers, receiving institutions, and other medical transport service
				providers regarding the transport of a patient;
								(B)demonstration of
				adequate capacity to provide helicopter medical services;
								(C)demonstration of the need for new or
				expanded helicopter medical services;
								(D)limitations on the
				number of helicopters providing helicopter medical services within the State or
				region of the State;
								(E)affiliation with
				health care institutions;
								(F)sanitation and
				infection control protocols;
								(G)medical records
				requirements;
								(H)quality
				requirements, including participation in patient safety and medical quality
				control efforts, such as peer review processes, utilization review, and error
				reporting systems; and
								(I)the provision of emergency helicopter
				medical services to all persons for whom such services are medically necessary
				and appropriate.
								(c)State authority
				over medical services subject to harmonization requirementTo the
				extent that any State regulations are harmonized with any relevant Federal
				operating requirements, a State may regulate helicopter medical services with
				respect to the following:
							(1)The designation of destinations for
				emergency patient transport.
							(2)The specification
				of service requirements with respect to geographic areas within a State or
				during specified hours and days.
							(3)The coordination of flight requests for
				emergency helicopter medical services.
							(4)Compliance with
				accreditation requirements.
							(d)State authority
				over medical services subject to consistency requirementTo the extent that any State regulations
				are consistent with any relevant Federal operating requirements (such as
				airworthiness and the proper storage and installation of medical equipment)
				applicable to a helicopter that is otherwise capable of meeting such State
				regulations, a State may regulate helicopter medical services with respect to
				the following:
							(1)The necessary
				medical equipment to be carried on board or affixed to the helicopter.
							(2)The physical
				attributes of the helicopter—
								(A)necessary for the
				provision of quality medical care, including—
									(i)climate
				control;
									(ii)a
				configuration that allows adequate access to the patient, medical equipment,
				and medical supplies by the helicopter medical personnel;
									(iii)use of materials
				in the helicopter that are appropriate for proper patient care; and
									(iv)sufficient
				electrical supply to support medical equipment without compromising helicopter
				power; and
									(B)necessary for the
				protection of helicopter and ground medical personnel.
								(3)Communication
				capabilities enabling—
								(A)the helicopter
				personnel to communicate with emergency medical services and public safety
				personnel and personnel at receiving institutions; and
								(B)the flightcrew to
				communicate with the helicopter medical personnel.
								(e)DefinitionsIn
				this section, the following definitions apply:
							(1)Helicopter
				Medical ServicesThe term
				helicopter medical services means the helicopter transport of a
				patient, in both emergency and nonemergency situations, as well as the medical
				services provided to such patient in the course of transport by such
				helicopter.
							(2)Federal
				operating requirementsThe
				term Federal operating requirements means requirements under
				part A of subtitle VII of title 49, United States Code, and Federal aviation
				regulations set forth in title 14, Code of Federal
				Regulations.
							.
			(b)Conforming
			 amendmentThe analysis for
			 such chapter is amended by adding at the end the following:
				
					
						Sec. 40130. Clarification of State
				authority over intrastate helicopter medical
				services.
					
					.
			
